United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1636
                         ___________________________

                           Annette Nawls; Adrian Nawls

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

Shakopee Mdewakanton Sioux Community Gaming Enterprise - Mystic Lake Casino

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: October 4, 2016
                               Filed: October 7, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Annette Nawls and Adrian Nawls appeal the district court’s1 dismissal, for lack
of jurisdiction, of their employment discrimination claim against an Indian tribal
entity. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
       A de novo review of the record reveals no reversible error. See Riley v. United
States, 486 F.3d 1030, 1031 (8th Cir. 2007) (de novo review of district court’s
decision to dismiss complaint for lack of subject matter jurisdiction).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-